EXHIBIT 10.1 Execution Version CREDIT AGREEMENT dated as of June 28, 2017 By and among EAGLE BULK ULTRACO LLC, as Borrower, the INITIAL GUARANTORS, along with any Additional Guarantors who may become party hereto, as Guarantors, The LENDERS party hereto from time to time, The SWAP BANKS party hereto from time to time, and ABN AMRO CAPITAL USA LLC, as Security Trustee and Facility Agent together with ABN AMRO CAPITAL USA LLC, DVB BANK SE, and SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Mandated Lead Arrangers and ABN AMRO CAPITAL USA LLC, as Arranger and Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Defined Terms 1 Terms Generally 26 Accounting Terms; Changes in GAAP 26 Rates 26 ARTICLE II COMMITMENTS Commitments 27 Loans and Borrowings. 27 Borrowing Requests 27 Funding of Borrowings 27 Interest Periods 28 Repayment 29 Prepayments 29 Cancellation of Commitments 30 Interest 30 Fees 31 Evidence of Debt 31 Payments Generally; Several Obligations of Lenders and Swap Banks 32 Sharing of Payments 33 Compensation for Losses 33 Increased Costs 34 Taxes 35 Inability to Determine Rates. 38 Illegality 39 Mitigation Obligations; Replacement of Lenders 39 Defaulting Lenders 40 Increases in Commitments 41 ARTICLE III REPRESENTATIONS AND WARRANTIES Existence, Qualification and Power 43 Authorization; No Contravention 43 Governmental Authorization; Other Consents 44 Execution and Delivery; Binding Effect 44 Financial Statements; No Material Adverse Effect 44 Litigation 44 No Material Adverse Effect; No Default 45 Property 45 Taxes 45 i Disclosure 46 Compliance with Laws 46 ERISA Compliance 46 Environmental Matters 47 Margin Regulations 48 Investment Company, Public Utility 48 PATRIOT Act; Sanctions; Anti-Corruption 48 ISM Code and ISPS Code Compliance 48 Solvency 49 Place of Business 49 Ownership 49 Vessels 49 The Security Documents 49 Use of Proceeds 50 ARTICLE IV CONDITIONS OF LENDING Conditions Precedent to First Borrowing 50 Conditions Precedent to Each Borrowing 51 Conditions Precedent to each Borrowing for each Vessel 53 Conditions Precedent to each Borrowing for a Remaining Vessel 54 ARTICLE V AFFIRMATIVE COVENANTS Financial Statements 54 Certificates; Other Information 55 Vessel Valuations 56 Vessel Value Maintenance 57 Notices 57 Preservation of Existence, Etc. 58 Intentionally Omitted 58 Maintenance of Properties 58 Insurances 58 Insurance Documentation; Letters of Undertaking; Certificates 60 Mortgagee’s Insurance 60 Maintenance of Security Interests 61 Earnings Payments 61 Payment of Obligations 61 Vessel Registration 61 Vessel Repair 61 Classification Society Instructions and Undertakings 61 Charters; Charter Assignments; Assignments of Earnings 62 Compliance with Laws 62 [Intentionally omitted] 62 Environmental Matters 62 Books and Records 63 Inspection Rights 63 ii Surveys 63 Notice of Mortgage 63 Green Passport 63 Intentionally Omitted. 64 Prevention of and Release from Arrest 64 Use of Proceeds 64 Subordination of Loans 64 Anti-Corruption Laws 64 “Know Your Customer” Documentation 64 Asset Control 64 Scrapping 65 ARTICLE VI NEGATIVE COVENANTS Indebtedness 65 Liens 65 Fundamental Changes 66 Restricted Payments 66 Investments 67 Transactions with Affiliates 67 Changes in Fiscal Periods 67 Changes in Nature of Business 67 Changes in Name; Organizational Documents Amendments 67 Place of Business 68 Change of Control; Negative Pledge 68 Restriction on Chartering 68 Lawful Use 68 Approved Manager 68 Insurances 68 Modification; Removal of Parts 69 Sanctions 69 ARTICLE VII FINANCIAL COVENANTS Financial Covenants 70 Debt Service Reserve 70 Ballast Water Treatment System Fund 70 Financial Covenant Cures 71 ARTICLE VIII GUARANTY Guaranty 72 Obligations Unconditional 72 Reinstatement 73 Subrogation; Subordination 73 iii Remedies 73 Instrument for the Payment of Money 74 Continuing Guarantee 74 General Limitation on Guarantee Obligations 74 Right of Contribution 74 Set-off 74 Keepwell 75 Parallel Liability. 75 ARTICLE IX EVENTS OF DEFAULT Events of Default 76 Application of Payments 78 ARTICLE X AGENCY Appointment and Authority 79 Rights as a Lender 80 Exculpatory Provisions 80 Reliance by Agent 81 Delegation of Duties 82 Resignation of Agent 82 Non-Reliance on Agents and Other Lenders 83 No Other Duties 83 Facility Agent May File Proofs of Claim 83 Collateral and Guaranty Matters 84 ARTICLE XI MISCELLANEOUS Notices 84 Waivers; Amendments 86 Expenses; Indemnity; Damage Waiver 88 Successors and Assigns 90 Survival 93 Counterparts; Integration; Effectiveness; Electronic Execution 93 Severability 93 Right of Setoff 94 Governing Law; Jurisdiction; Etc. 94 WAIVER OF JURY TRIAL 95 Headings 95 Treatment of Certain Information; Confidentiality 95 PATRIOT Act 96 Interest Rate Limitation 96 Payments Set Aside 96 No Advisory or Fiduciary Responsibility 97 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 97 iv SCHEDULES SCHEDULE I -A Lenders and Commitments SCHEDULE I -B Swap Banks SCHEDULE II - Initial Guarantors SCHEDULE III - Approved Brokers SCHEDULE IV - Vessels SCHEDULE V - Liens SCHEDULE VI - Pre-approved Vessel Management Terms EXHIBITS EXHIBIT A - Form of Account Pledge EXHIBIT B - Form of Assignment and Assumption EXHIBIT C - Form of Assignment of Earnings EXHIBIT D - Form of Assignment of Insurances EXHIBIT E - Form of Borrowing Request EXHIBIT F - Form of Charter Assignment EXHIBIT G - Form of Guarantor Accession Agreement EXHIBIT H - Form of Manager’s Undertaking EXHIBIT I - Form of Master Agreement Assignment EXHIBIT J - Form of Membership Interest Pledge EXHIBIT K - Form of Vessel Mortgage EXHIBIT L - Form of Note EXHIBIT M-1 - Form of U.S.Tax Compliance Certificate EXHIBIT M-2 - Form of U.S.Tax Compliance Certificate EXHIBIT M-3 - Form of U.S.Tax Compliance Certificate EXHIBIT M-4 - Form of U.S.Tax Compliance Certificate v This CREDIT AGREEMENT, dated as of June 28, 2017 (this “ Agreement ”), is by and among EAGLE BULK ULTRACO LLC as Borrower, the INITIAL GUARANTORS, along with any Additional Guarantors who may become party hereto, as Guarantors, the LENDERS party hereto, the SWAP BANKS party hereto, ABN AMRO CAPITAL USA LLC, DVB BANK SE, and SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Mandated Lead Arrangers, ABN AMRO CAPITAL USA LLC, as Arranger and Bookrunner, ABN AMRO CAPITAL USA LLC, as Security Trustee and ABN AMRO CAPITAL USA LLC, as Facility Agent. PRELIMINARY STATEMENTS: 1.The Lenders have agreed to make available to the Borrower a senior secured credit facility in an aggregate principal amount of up to the lesser of (a) $61,200,000 and (b) 40% of the lesser of (i) the Purchase Price of the Vessels, and (ii) the Fair Market Value of the Vessels for the purposes of refinancing or reimbursing a part of the acquisition cost of the Delivered Vessels (including through the payment of distributions to the Parent (as defined below)), and financing a part of the acquisition cost of the Remaining Vessels. 2.As a condition to the obligation of the Lenders to make the credit facility available to the Borrower hereunder, the Initial Guarantors have agreed to guarantee, on the terms and conditions set forth herein, the obligations of the Borrower under this Agreement and any Secured Swap Contract. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Defined Terms . As used in this Agreement, the following terms have the meanings specified below: “ Account Bank ” means ABN AMRO Bank N.V., acting through its office at Gustav Mahlerlaan 10, 1msterdam, The Netherlands. “ Account Pledge ” means any first priority pledge of any of the Guarantor Operating Accounts, the Borrower Operating Account, the BWTS Fund Account, the Liquidity Account, and the Debt Service Reserve Account in the form of Exhibit A, or any other form approved by the Facility Agent, with the consent of the Required Lenders (such consent not to be unreasonably withheld or delayed), in writing
